Title: To George Washington from Gabriel Jones, 6 June 1777
From: Jones, Gabriel
To: Washington, George



Sir.
Augusta [County, Va.] June 6th 77

Permit me to express my gratitude in the most sincerest terms for the kind and polite reception my son met with from yr Excellency—your bestowing a Company upon him was far beyond my expectation my intention in sending him was to make a Campaign as a Volunteer as I understood by General Weedon you wanted men and knew how extremely backward our young Gentlemen had been to enter the service unless their own unreasonable expectations could be gratified—Bound by every consideration nothing shall be wanting on my part to Assist in raising his men and shall set off to morrow on a three weeks tour for that purpose tho’ I must confess to your Excellency I am not sanguine enough in hopes to compleat it, the people in Augusta have

been extremely backward for out of 5 Company’s that has been raised I have not heard of a single man of credit or property that ever inlisted Convicts, Servants & Vagrants are what the majority is composed of so that we have Still in fact every man in the County we ever had whose Interest should oblige him to exert himself, but alas Sir, we have too many enemies among us the Seat of War is at too great distance from them, & we have never felt enough in Virginia, these wretches I mean the inhabitants of Augusta have forgot when they petitioned the Assembly for abolishing the established church and to declare independancy how they promised their lives & fortunes should be spent in supporting the Cause if their humble prayer should be granted, now all is forgot, their excuse is an Indian war threatens them, their harvest is coming on, and there is men enough much nigher the camp than they to afford assistance, yet these very men (if I am informed right) have been indulged in having a Regiment left on the frontier, which I presume your Excellency will think with me somewhat extrodinary considering we have left near in not quite 4000 tithables in this County and not of them 300 slaves, in short I am perswaded that unless the Assembly passes an Act, impowering the Governor & Council to draft the Militia and oblige them to serve under the penalty of Confiscation of their estates; or unless some forces should be landed in the Commonwealth you cannot rely on much future Assistance from where you had a right to expect the most, I am afraid Sir I shall tire you or grow impertinent so shall conclude with my ardent wishes and prayers that the Almighty will for our sakes as well as your own sheild you in the day of battle, bring you safe through this unhappy contest, and that you may long live to enjoy that freedom you so virtuously contend for that the future historian in the annals of America will do that justice to your Character (universally confess’d) of handing down to posterity the protecter & preserver of the Rights & Liberties of this extensive empire. I am May it Please your Excellency, with great truth & respect, Your Excellencys most Affectionate & Oblig’d hble Servt

Gabriel Jones

